UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: September30 Date of reporting period:December 31, 2013 Item 1. Schedule of Investments. FUNDX UPGRADER FUND SCHEDULE OF INVESTMENTS AT DECEMBER 31, 2013 (UNAUDITED) Shares Value INVESTMENT COMPANIES: 99.9% Core Funds: 70.0% AllianceBernstein Trust - Discovery Value Fund $ Ariel Fund Dodge & Cox Stock Fund Guggenheim S&P 500 Pure Growth ETF ^ Janus Contrarian Fund Legg Mason Capital Management Value Trust Nicholas Fund, Inc. Oakmark Global Fund Oakmark International Fund PowerShares Buyback Achievers Portfolio Sound Shore Fund, Inc. T. Rowe Price Blue Chip Growth Fund, Inc. * Wells Fargo Advantage Special Mid Cap Value Fund ^ Speculative Funds: 29.9% AllianzGI Technology Fund Ariel Appreciation Fund Baron Partners Fund * Brown Capital Management Small Company Fund iShares Nasdaq Biotechnology ETF iShares S&P Small-Cap 600 Value ETF Janus Global Life Sciences Fund Legg Mason Opportunity Trust Oakmark International Small Cap Fund Oppenheimer International Small Company Fund PRIMECAP Odyssey Aggressive Growth Fund T. Rowe Price Health Sciences Fund, Inc. Vanguard Consumer Discretionary ETF Total Investment Companies (Cost $231,199,842) SHORT-TERM INVESTMENTS: 0.1% Fidelity Institutional Money Market Funds - Government Portfolio, 0.01% # Total Short-Term Investments (Cost $323,715) Total Investments: 100.0% (Cost $231,523,557) Liabilities in Excess of Other Assets: 0.0% ) Net Assets: 100.0% $ *Non-income producing. #Annualized seven-day yield as of December 31, 2013. ^A portion of these securities is considered illiquid. The fair value of illiquid portions total $1,242,997 which represents 0.5% of total net assets. The cost basis of investments for federal income tax purposes at December 31, 2013 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure December 31, 2013 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments,interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2013: Description Level 1 Level 2 Level 3 Total Investment Companies $ $
